983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Floyd HOWIE, Plaintiff-Appellant,v.Frank KURTZ;  Jack Ward;  Phil Holshouser, Defendants-Appellees.
No. 92-6740.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 30, 1992Decided:  January 8, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.
Floyd Howie, Appellant Pro Se.
Ronna Dawn Gibbs, NORTH CAROLINA DEPARTMENT OF JUSTICE, for Appellees.
W.D.N.C.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Floyd Howie appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Howie v. Kurtz, No. CA91-165-C-C-P (W.D.N.C. June 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED